UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MUHAMMAD AHMAD ABDALLAH        :
AL ANSI, et al.,               :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 08-1923 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                 ORDER

     A telephone conference was held on the record in this case on

December 20, 2010. Upon consideration of the representations of the

parties, and the entire record herein, it is hereby

     ORDERED, that the Merits Hearing in this case is rescheduled

to May 2 - 10, 2011; and it is further

     ORDERED, a Pretrial Conference will take place on April 20,

2011 at 3:30 p.m.; and it is further

     ORDERED, that the parties shall submit a proposed briefing

schedule for their Motions for Judgment on the Record and a

deadline   for   the   Government’s   production   of   all   inculpatory

evidence by January 7, 2011.



                                          /s/
December 20, 2010                        Gladys Kessler
                                         United States District Judge